NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEHAN ZEB MIR,                                  No.    16-56251

                Plaintiff-Appellant,            D.C. No. 2:15-cv-04101-CAS-FFM

 v.
                                                MEMORANDUM*
FRANDZEL, ROBIN, BLOOM, CSATO,
LC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jehan Zeb Mir appeals pro se from the district court’s judgment dismissing

his action alleging various federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341

(9th Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)); Headwaters, Inc. v. U.S.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Forest Serv., 399 F.3d 1047, 1051 (9th Cir. 2005) (dismissal based on res judicata).

We affirm.

      The district court properly dismissed Mir’s federal claims on the basis of res

judicata because these claims were raised or could have been raised in a prior

federal action between the parties or those in privity with them that resulted in a

final judgment on the merits. See Headwaters, Inc., 399 F.3d at 1052 (elements of

res judicata).

      The district court did not abuse its discretion in denying Mir leave to amend

his complaint. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011) (setting forth standard of review and explaining that a district

court may dismiss without leave where amendment would be futile).

      We reject as without merit Mir’s contention that his case was improperly

transferred to Judge Snyder following appellees’ filing a notice of related cases.

See C.D. Cal. General Order No. 16-05.

      The request of appellees Iungerich & Spackman, Paul Spackman, and

Russell Iungerich for attorney’s fees and costs, set forth in their answering brief, is

denied without prejudice to filing a timely motion for fees and a timely bill of

costs. See Fed. R. App. P. 38. Their request to modify the judgment to declare

                                           2                                    16-56251
Mir a vexatious litigant, also set forth in their answering brief, is denied.

      Mir’s request for assignment of his case to a different appeal panel (Docket

Entry No. 22) is denied as moot.

      AFFIRMED.




                                           3                                    16-56251